DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 15-19, and 21-26 are allowed in view of the Applicant's arguments (Response filed 2/23/2022) and the cited prior art of record. 
Thomasson’s disclosed teachings that “certain types of calls can be allowed at certain times and/or be prioritized” amount to certain types of phone calls being restricted, the types being with respect to the individuals participating in the phone calls, and not with respect to the particular communication mode being utilized, as Thomasson’s calls are with respect to a single mode, i.e. phone call.  As Thomasson’s teachings do not involve differing modes of communication, Thomasson did explicitly disclose the claims concept of storing account information associated with the inmate in a database, the account information including a communication status, a communication mode allowance that identifies at least one allowed communication mode permitted for communicating with the outside user, and accepted communication modes by which the inmate is permitted to receive communications; receiving a message transmission in a specified communication mode from the first device that includes a payload portion and a header portion, the payload portion being an encrypted message and the header portion including source identification information and destination identification information; first verifying that confidential communication between the inmate and the outside user is permitted based on the header portion and the account information stored in the database; second verifying that the specified communication mode corresponds to one of the at least one allowed communication mode based on the account information; and transmitting the message transmission to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419